Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION
Applicant’s preliminary amendment of 2 November 2020, in which claims 1-20 have been cancelled, and new claims 21-42 have been added, is acknowledged.
Claims 21-42 are pending in the instant application.
Claims 21-42 are subject of a restriction/election requirement.
Election/Restrictions
This application contains claims directed to the following patentably distinct species:
- conditions related to aging diseases to be treated or ameliorated by administering one or more fatty acids;
- one or more fatty acids selected from the group consisting of odd chain saturated fatty acids to be administered in the method.
These species are independent or distinct because, for example, in the case of conditions related to aging to be treated by one or more fatty acids, the genus encompasses a large number of diseases, such as cancer, inflammation, anemia, hyperglycemia, dyslipidemia, elevated total cholesterol, elevated LDL-cholesterol, hyperinsulinemia, liver disease, iron overload, impaired skin integrity, wound healing, scarring, pain, allergies, sleep disorders and problems, gastrointestinal disorders and problems, Thl-type inflammation, Th2-type inflammation, T-cell dependent B cell proliferation, allergy, asthma, atherosclerosis, autoimmunity, autoimmune diseases, chronic inflammation, chronic obstructive pulmonary disease (COPD), Crohn's disease, cutaneous responses to tissue damage, fibrosis, hematological oncology, metabolic diseases, organ transplantation, psoriasis, pulmonary fibrosis, pulmonary responses to respiratory infections, restenosis, rheumatoid arthritis, sarcoidosis, stromal biology in tumors, systemic lupus erythematosus (SLE), ulcerative colitis, vascular inflammation, and diseases that are driven or exacerbated by one or more factors selected from the group consisting of alpha smooth muscle actin (aSMA), CD40, CD69, collagen I, collagen III, decorin, e-selectin, eotaxin 3 (CCL26), fibroblast proliferation, human leukocyte antigen-DR isotype (HLA-DR), immunoglobulin G, interferon gamma-induced protein 10 (IP-10/CXCL10), interferon-inducible T cell alpha chemoattractant (I-TAC/CXCL11), interleukin (IL)-1, IL-la, IL-2, IL-6, IL-8 (CXCL8), IL-10, IL-17A, IL-17F, keratin 8/81, macrophage colony-stimulating factor (M-CSF), matrix metalloproteinase (MMP)-1, MMP-9, monocyte chemoattractant protein 1 (MCP-1), monokine induced by gamma interferon (MIG/CXCL9), plasminogen activation inhibitor 1 (PAI-1), prostaglandin E2 (PGE2), serum amyloid A, T or B cell proliferation, tissue plasminogen activator (tPA), tumor necrosis factor alpha (TNFa), vascular cell adhesion molecule (VCAM-1), and vascular endothelial growth factor 2 (VEGFR2);
each such condition/disease related to aging has different etiology, different underlying mechanisms, and different symptoms. Further, there is a search and/or examination burden for the patentably distinct conditions related to aging, each condition/disease to be treated requiring a different field of search based on the disease etiology, complexity of mechanism, symptoms, and/or classification. For example, the instant method for treatment of a condition related to aging can be classified, at a minimum in CPC class A61P39/00, A61P37/00, A61P35/00, A61P25/00, A61P17/02, A61P11/00, A61P3/00, A61P1/00. In addition, these species are not obvious variants of each other based on the current record. 
Similarly, for the one or more fatty acids selected from the group consisting of odd chain saturated fatty acids to be administered in the method, the genus encompasses a large number of structurally distinct compounds. Each such fatty acid requires different structural search and/or different classification based on its structural elements.
There is a search and/or examination burden for the compounds encompassed by the genus of fatty acids to be used in the method, because the compounds require a different field of search based on the combination of structural elements present. For example, based on their structural elements, the instantly claimed fatty acids to be used in the method can be classified, at a minimum, in CPC class A61K31/19, A61K31/20.

In response to the requirement for restriction/election, Applicant is required to elect:
- a specific condition related to aging to be treated/ameliorated, from the genus of claim 22, 28-30or another disclosed;
- a specific fatty acid, from the genus of 33, 34, or another disclosed, to be administered in the method.
For example, if Applicant elects cancer as the condition related to aging to be treated, a specific type of cancer has to be elected. 
Similarly, if Applicant elects inflammation as the condition related to aging to be treated, a specific disease from the genus of inflammation has to be elected.
Similarly, if Applicant elects an autoimmune disease- as in claim 29- as the condition related to aging to be treated, a specific autoimmune disease has to be elected.

If Applicant elects liver disease as the condition related to aging to be treated, a specific liver disease has to be elected.
If Applicant elects a disease that is driven or exacerbated by one or more factors selected from the group consisting of alpha smooth muscle actin (aSMA), CD40, CD69, collagen I, collagen III, decorin, a specific such disease driven by specific factors has to be elected.
This rationale applies to many families of diseases listed in claim 22; a specific condition/disease related to aging has to be elected.

Applicant is required under 35 U.S.C. 121 to elect a single disclosed species, or a single grouping of patentably indistinct species, for prosecution on the merits to which the claims shall be restricted if no generic claim is finally held to be allowable. Currently, all claims are generic. 

Applicant is advised that the reply to this requirement to be complete must include (i) an election of a species or a grouping of patentably indistinct species to be examined even though the requirement may be traversed (37 CFR 1.143) and (ii) identification of the claims encompassing the elected species or grouping of patentably indistinct species, including any claims subsequently added. An argument that a claim is allowable or that all claims are generic is considered nonresponsive unless accompanied by an election.
The election may be made with or without traverse. To preserve a right to petition, the election must be made with traverse. If the reply does not distinctly and specifically point out supposed errors in the election of species requirement, the election shall be treated as an election without traverse. Traversal must be presented at the time of election in order to be considered timely. Failure to timely traverse the requirement will result in the loss of right to petition under 37 CFR 1.144. If claims are added after the election, applicant must indicate which of these claims are readable on the elected species or grouping of patentably indistinct species.
Should applicant traverse on the ground that the species, or groupings of patentably indistinct species from which election is required, are not patentably distinct, applicant should submit evidence or identify such evidence now of record showing them to be obvious variants or clearly admit on the record that this is the case. In either instance, if the examiner finds one of the species unpatentable over the prior art, the evidence or admission may be used in a rejection under 35 U.S.C. 103 or pre-AIA  35 U.S.C. 103(a) of the other species.
Upon the allowance of a generic claim, applicant will be entitled to consideration of claims to additional species which depend from or otherwise require all the limitations of an allowable generic claim as provided by 37 CFR 1.141.
Applicant is reminded that upon the cancellation of claims to a non-elected invention, the inventorship must be amended in compliance with 37 CFR 1.48(b) if one or more of the currently named inventors is no longer an inventor of at least one claim remaining in the application. Any amendment of inventorship must be accompanied by a request under 37 CFR 1.48(b) and by the fee required under 37 CFR 1.17(i).
Due to the complexity of the case, no attempt was made to reach the applicant by telephone.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to IRINA NEAGU whose telephone number is (571)270-5908. The examiner can normally be reached Mon-Fri 8-5.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, KORTNEY KLINKEL can be reached on (571) 270-5239. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/IRINA NEAGU/Primary Examiner, Art Unit 1627